Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schauer et al (2008/0049829A1).
Schauer teaches a method for transferring data from an actuating element 1 to a control unit 10 which activates the actuating element 1, the method comprising: activating, by the control unit, an inductance 5 contained in the actuating element; and connecting a load 14 in parallel to the inductance or not connecting the load, for the transfer of the data in the actuating element in parallel to the inductance (see Abstract).
The current flow limitations of claims 2 and 3 are addressed by the operation of the signal processing device recited in the Abstract.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schauer et al (2008/0049829A1).
Schauer teaches a method for transferring data from an actuating element 1 to a control unit 10 which activates the actuating element 1, the method comprising: activating, by the control unit, an inductance 5 contained in the actuating element; and connecting a load 14 in parallel to the inductance or not connecting the load, for the transfer of the data in the actuating element in parallel to the inductance (see Abstract).
Schauer differs from the claims by having minor variations in the formation of the voltage pulses used to transfer data from the actuating element.
It would have been obvious to one of ordinary skill in the art to use the teachings of Schauer to meet the claims because both the instant invention and Schauer use a load connected in parallel with an inductance for the transfer of data with differences recited in the dependent claims being minor technical variations that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
July 28, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836